DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-14 are pending. The remarks of appellant/applicant in the appeal brief page 5-16 regarding the independent claim as they pertain thereto, are persuasive and examiner is in agreement with applicant/appellant.  Accordingly the rejections to Claim(s) 1-8, 10, 11, 13 and 14 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mitsumata (US 9046186); Claims 9 and 12 under 35 U.S.C. 103 as being unpatentable over Mitsumata as applied and further in view of Klein (US 6206038) are withdrawn. 

Allowable Subject Matter
	Claims 1-14 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “… a closure element configured as a three-dimensionally convex body and retained in one of a plurality of selectable positions in the axial passage by at least one of a force fit and a form fit...” in combination with the other limitations set forth in the independent claims; where it is noted that Stahr (US 9080684) discloses the valve sealing element (top part of 3 figure 1) arranged at a second end of the armature (2), a closure element configured as a cylindrical body (top part of 3) and retained in the axial passage of the armature (2), a plunger (29) axially movable relative to the armature (2) and providing a connection to the pole core (10) when installed; a compression spring (10) in the axial passage; and Hornby (US 6685112) discloses a 3-d convex spherical ball (134 figure 4) fitted in the armature (138); but it would not have been obvious to one of ordinary skill in the art at the time of filing of the invention especially without improper hindsight construction of the same to provide the above arrangement as claimed, considering the lack of teaching regarding the above combination. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753